TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED NOVEMBER 22, 2019



                                       NO. 03-18-00774-CV


 Thomas Pellegrini; Pellegrini Interests, LLC; Steve Epps, Oak Hill Resources, LLC; and
                  Lavaca River Operating Company, LLC, Appellants

                                                  v.

 Six Pines Exploration, LLC; Empire Field, LLC; Santa Rosa Exploration II, LLC; M&H
Ventures, LLC; Castellaw Energy, LLC; Kalane Energy, LLC; San Ambrosia Creek, L.P.;
                           and L Investments, LLC, Appellees




         APPEAL FROM THE 459TH DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES GOODWIN, BAKER, AND TRIANA
                  AFFIRMED -- OPINION BY JUSTICE TRIANA




This is an appeal from the order entered by the trial court on November 15, 2018. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s order. Therefore, the Court affirms the trial court’s order. Appellants shall

pay all costs relating to this appeal, both in this Court and in the court below.